Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 2, 4-8, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Troelsen et al. ( US 20180317030) in view of Pope ( US 20160249356). 

As to Claim 1, Troelsen teaches a head-wearable hearing instrument ( Hearing device, Figure 1a -1c) comprising: a first portion configured for placement at, or behind, an ear of a user (  first portion 2 adapted for being arranged behind an ear of a user for providing a signal, [0160]), and comprising a radio-frequency data communication interface, the radio-frequency data communication interface configured for data transmission at transmit time slots and for data reception at receipt time slots ( The hearing device further comprises a wireless interface 16 configured to receive and/or send data and/or audio and/or power by means of the antenna.[0160] , thus teaching “ transmission at transmit time slot” and “receive at reception time slot” and [0037] teaches the first group of electrically conducting elements may be connected to a first wireless interface configured to communicate Bluetooth at about 2.45 GHz, and the second group of electrically conducting elements may be connected to a second wireless interface configured to communicate a second protocol at a different frequency, such as about 900 MHz or about 5.3 GHz. Thus, Troelsen teaches the radio-frequency data communication interface comprising “Bluetooth” interface or other wireless transmit interface such as configured to communicate a second protocol at a different frequency, such as about 900 MHz or about 5.3 GHz the first and the second wireless interface may be within the first portion.” Troelsen further teaches “…a second portion configured for placement in an ear canal of the user ( second housing portion 4, [0160] Figures 8a-8c and Figures 6a-6d shows the second housing for placement in the ear canal) and health comprising a sensor configured to measure a property associated with an operation of the head-wearable hearing instrument  [0028] teaches the second portion and/or the external part may include multiple sensors for acoustic signals, such as transducers, (i.e. microphone or speaker), and/or multiple sensors for monitoring the health of the user of the hearing device, where the multiple sensors may be an accelerometer, an electrode, a light emitting diode, or a photodetector. The second portion may comprise an acoustical vibrator or vibrator for bone conduction and [0012] teaches the sensors may be at least one of temperature sensor, EEG sensor etc. wherein the sensor is also configured to generate sensor data representative of the measured property [0177] teaches may be one or more of a memory device storing information such as identification and/or performance, a sensor configured to provide a signal representing a physical property, such as temperature, acceleration, orientation, e.g. tilt etc., EEG, pressure sensor, pulse sensor, optical sensor or other types of sensors. Other examples of components include RFID devices, inductive components, signal processor, filter bank.; a connector assembly configured to electrically and mechanically interconnect the first portion with the second portion; a wired data communication link extending between the first and second portions through the connector assembly for transmission of the sensor data during transmit time slots associated with the wired data communication link, the in-the-ear housing is connected to the behind-the-ear housing via a connection member. The connection member extends the length between the in-the-ear housing and behind-the-ear housing. The connection member thereby provides a mechanical connection extending between the in-the-ear housing and the behind-the-ear housing. The connection member comprises a plurality of electrical conductors, here illustrated as six wires. Here, two wires connect to the output transducer, and the remaining four wires connect to other component or components. [0170] and Figures 8a-8c teaches the coupling element 6 is either a hollow tube including one or more electrically conductive elements or a hollow tube including an inner core and outer core, where the outer core encircles the inner core. The inner core may comprise air configured to guide the acoustic output and the outer core may comprise the electrically conducting element(s) 18, i.e. the external antenna part 14. FIG. 8a illustrates that the electrically conductive elements 18 are terminated within the second portion 4 and connected to an output transducer 10. FIG. 8b illustrates that the electrically conductive elements 18 are terminated within the coupling element 6. The first portion comprises the output transducer. FIG. 8c illustrates multiple electrically conductive elements (18A-18C) within the coupling element 6, wherein each of the conductive elements (18A-18C) are connected to a sensor 10A-10C within the second portion. Troelsen does not explicitly teach: wherein the transmit time slots associated with the wired data communication link, and the receipt time slots associated with the radio-frequency data communication interface are non-overlapping in time. However, Pope in related field (wireless communication devices) teaches the control data is received using a standard Bluetooth low energy protocol which involves idle time periods between connection events. Following each connection event, an enhanced link layer clocks a remaining duration of the current idle time period. The enhanced link layer also receives requests for real time audio streaming transmissions using a proprietary protocol, which requests including time slot information for the proprietary audio bursts. The enhanced link layer determines, based on the time slot information, whether each requested burst can be completed during the remaining duration of the current idle time period. If the requested burst cannot be completed during the remaining duration of the current idle time period, the enhanced link layer maintains communication between the control data stack and the physical layer of the Bluetooth low energy radio. If the requested burst can be completed during the remaining duration of the current idle time period, the link layer provides communication between the proprietary audio stack and the physical layer of the Bluetooth low energy radio. [0013]. Also, as shown on Figure 4, and [0031], the audio packets 78a were rejected because the request was sent during a BLE event 82, and audio packet 78b was rejected because the request envelope indicated that the duration of audio packet 78b was greater than the remaining RADIO_IDLE duration until the next anchor point 80. See Figure 4, BLE link layer, Tx/RX. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to by providing non-overlapping time slots for the respective interfaces as shown by Pope to improve the wireless communication of the hearing aids with several devices.
As to Claim 2, Troelsen in view of Pope teaches the limitations of Claim 1, and wherein the transmit time slots associated with wired data communication link and the transmit time slots associated with the radio-frequency data communication interface are non-overlapping, Pope on Figure 4, [0031] teaches the non-overlapping time slots BLE link layer, Tx/ Rx, audio packets 78a were rejected because the request was sent during a BLE event 82, and audio packet 78b was rejected because the request envelope indicated that the duration of audio packet 78b was greater than the remaining RADIO_IDLE duration until the next anchor point 80. If sufficient time remains, the enhanced link layer 56 passes a semaphore to the proprietary audio stack 76 which signals to the system that the proprietary audio stack 76 has access to that radio resource 54. In other words, if the requested burst 78 cannot be completed during the remaining duration of the current RADIO_IDLE time period, the link layer 56/58 maintains communication between the BLE stack 62 used for control data and the physical layer 54 of the Bluetooth low energy radio. If the requested burst 78 can be completed during the remaining duration of the current RADIO_IDLE time period, the link layer 56/58 provides communication between the proprietary audio stack 76 and the physical layer 54 of the Bluetooth low energy radio. 
As to Claim 4, Troelsen in view of Pope teaches the limitations of Claim 1, and wherein the second portion comprises one or more additional sensors configured to measure respective physical properties [0177] teaches may be one or more of a memory device storing information such as identification and/or performance, a sensor configured to provide a signal representing a physical property, such as temperature, acceleration, orientation, e.g. tilt etc., EEG, pressure sensor, pulse sensor, optical sensor or other types of sensors. Other examples of components include RFID devices, inductive components, signal processor, filter bank; and wherein the one or more additional sensors is connected to the wired data communication link via respective data interfaces or through a shared data interface, Troelsen on Figure 8c and [0170] teaches multiple electrically conductive elements (18A-18C) within the coupling element 6, wherein each of the conductive elements (18A-18C) are connected to a sensor 10A-10C within the second portion.
As to Claim 5, Troelsen in view of Pope teaches the limitations of Claim 1, and Troelsen further teaches wherein the second portion further comprises a receiver or miniature loudspeaker ( output transducer, 10, Figures 1a-1c) configured to emit sound in accordance with an audio drive signal supplied through at least two electrically conducting wires or traces of the connector assembly, The coupling element 6 is coupling the first portion 2 and the second portion 4, and wherein the coupling element 6 is adapted for transmitting at least the signal to the output transducer 10, and wherein the coupling element 6 comprises an electrically conducting element 18 coupled to the wireless interface 16, and wherein the electrically conducting elements 18 is at least a part of the external antenna part 14. [0160])
As to Claim 6, Troelsen in view of Pope teaches the limitations of Claim 1, and wherein the radio-frequency data communication interface comprises a Bluetooth or Bluetooth LE compliant interface, Troelsen teaches on [0037], The first group of electrically conducting elements may be connected to a first wireless interface configured to communicate Bluetooth at about 2.45 GHz.
As to Claim 7, Troelsen in view of Pope teaches the limitations of Claim 6 and  wherein a communication protocol of the radio-frequency data communication interface comprises a plurality of successive connection events defining the receipt time slots and the transmit time slots associated with the radio-frequency data communication interface, Pope on Figure 4 and [0013] teaches he control data is received using a standard Bluetooth low energy protocol which involves idle time periods between connection events. Following each connection event, an enhanced link layer clocks a remaining duration of the current idle time period. The enhanced link layer also receives requests for real time audio streaming transmissions using a proprietary protocol, which requests including time slot information for the proprietary audio bursts. The enhanced link layer determines, based on the time slot information, whether each requested burst can be completed during the remaining duration of the current idle time period. 
As to Claim 8, Troelsen in view of Pope teaches the limitations of Claim 7, wherein the first portion is physically connected to an external portable communication device during the successive connection events, and is disconnected during intermediate idle time periods ( Pope on Figure 1 and [0019] teaches he present invention uses a single 2.4 Ghz radio subsystem in a mobile, battery-powered hearing device 10 to enable a BLE link 12 to transceive control information concurrently with real time audio streaming transmissions over a proprietary audio link 14 and [0020] teaches concurrently while listening to the real time audio 14, the user connects to his/her smartphone 28 for transceiving hearing device control data over a standard BLE protocol link 12 .
As to Claim 11, Troelsen in view of Pope teaches the limitations of Claim 1, and  wherein the radio-frequency data communication interface comprises an RF antenna, the RF antenna comprising at least one electrically conductive wire or trace of the connector assembly, as the hearing device comprises an antenna which includes an external antenna part and an internal antenna part, where the internal antenna part includes a first antenna element, a second antenna element where a first end of the second antenna element is arranged at one end of the first antenna element and is connected thereto, and where a second end of the second antenna element is connected to a ground plane, and a third antenna element which is spaced at a distance from the second antenna element and connected to the first antenna element, a feeding unit configured to supply a current to the antenna via the third antenna element, a wireless interface for receiving and/or sending data by means of the antenna, and wherein the coupling element comprises the external antenna part, and where the external antenna part is connected to the internal antenna part, and wherein the coupling element comprises an electrically conducting element coupled to the wireless interface, and wherein the electrically conducting element is at least a part of the external antenna part. See at least Troelsen on [0017].
As to Claim 12, Troelsen in view of Pope teaches the limitations of Claim 1, and wherein the radio-frequency data communication interface comprises an RF antenna inside the first portion, See at least Troelsen on [0042] The internal antenna part may be formed by a conducting plate, and/or an electrically conducting path wire and/or a flexible print. [0043] The internal antenna part, i.e. the first antenna element, the second antenna element and the third antenna element, may be formed by an electrically conducting path mounted on a conducting plate, where the electrically conducting path is connected to the electrically conducting element of the external antenna part. The electrically conducting path may further be connected to the ground plane.
As to Claim 13, Troelsen in view of Pope teaches the limitations of Claim 1, and wherein the sensor in the second portion is configured to detect: ear canal sound pressure; sound pressure from an external environment; ear temperature; a spatial orientation; electrical activity associated with a brain, [0177] of Troelsen teaches  sensor configured to provide a signal representing a physical property, such as temperature, acceleration, orientation, e.g. tilt etc., EEG, pressure sensor, pulse sensor, optical sensor or other types of sensors. Other examples of components include RFID devices, inductive components, signal processor, filter bank.
As to Claim 14, Troelsen in view of Pope teaches the limitations of Claim 1, and wherein the second portion comprises a volatile or non-volatile memory circuit for storage of the sensor data, other components are present in the in-the-ear housing. In general, components may be one or more of a memory device storing information such as identification and/or performance, a sensor configured to provide a signal representing a physical property, such as temperature, acceleration, orientation, e.g. tilt etc., EEG, pressure sensor, pulse sensor, optical sensor or other types of sensors. Other examples of components include RFID devices, inductive components, signal processor, filter bank. See at least [0177] of Troelsen. 
As to Claim 15, Troelsen in view of Pope teaches the limitations of Claim 1, and wherein the connector assembly comprises a flexible carrier substrate or a flexible outer coating, In the coupling element, a number of electrical leads may be provided, either as a number of wires or provided as leads on a flexible substrate or a combination thereof. [0012] of Troelsen. 
As to Claim 16, Troelsen in view of Pope teaches the limitations of Claim 1, and wherein the connector assembly comprises a plurality of electrically conducting wires or traces interconnecting a wired data communication interface of the first portion with a wired data communication interface of the second portion, Troelsen on [0069] and [0012] teaches the coupling element may comprise a first group of electrically conductive elements and a second group of electrically conductive elements (and multiple other groups of electrically conductive elements). A first shield element may cover the first group and a second shield element may cover the second group, and thereby, we avoid any disturbance which may occur between the groups of electrically conductive elements. For example, the first group may be connected to a microphone and the second group may be connected to a speaker.
As to Claim 17, Troelsen in view of Pope teaches the limitations of Claim 1, and wherein the transmit time slots for transmission of the sensor data are defined by a processor, [0029] of Troelsen teaches the second portion and/or the external part may include a memory and a processor for controlling the sensors and/or processing signals to be detected or transmitted by the sensors.
As to Claim 18, Troelsen teaches a method performed by a head-wearable hearing instrument having a first portion and a second portion, the method comprising: ( Hearing device, Figure 1a -1c) receiving data by a radio-frequency data communication interface of the first portion, wherein the data is received in receipt time slots that are associated with the radio-frequency data communication interface ( The hearing device further comprises a wireless interface 16 configured to receive and/or send data and/or audio and/or power by means of the antenna.[0160] , thus teaching “ transmission at transmit time slot” and “receive at reception time slot” and [0037] teaches the first group of electrically conducting elements may be connected to a first wireless interface configured to communicate Bluetooth at about 2.45 GHz, and the second group of electrically conducting elements may be connected to a second wireless interface configured to communicate a second protocol at a different frequency, such as about 900 MHz or about 5.3 GHz. Thus, Troelsen teaches the radio-frequency data communication interface comprising “Bluetooth” interface or other wireless transmit interface such as configured to communicate a second protocol at a different frequency, such as about 900 MHz or about 5.3 GHz the first and the second wireless interface may be within the first portion.” Troelsen further teaches measuring, by a sensor of the second portion, a property associated with an operation of the hearing instrument; generating, by the sensor, sensor data representative of the measured property; [0028] teaches the second portion and/or the external part may include multiple sensors for acoustic signals, such as transducers, (i.e. microphone or speaker), and/or multiple sensors for monitoring the health of the user of the hearing device, where the multiple sensors may be an accelerometer, an electrode, a light emitting diode, or a photodetector. The second portion may comprise an acoustical vibrator or vibrator for bone conduction and [0012] teaches the sensors may be at least one of temperature sensor, EEG sensor etc. and  [0177] teaches may be one or more of a memory device storing information such as identification and/or performance, a sensor configured to provide a signal representing a physical property, such as temperature, acceleration, orientation, e.g. tilt etc., EEG, pressure sensor, pulse sensor, optical sensor or other types of sensors. Other examples of components include RFID devices, inductive components, signal processor, filter bank.; and transmitting the sensor data from the second portion to the first portion through a wired data communication link extending through a connector assembly between the first and second portions at transmit time slots associated with the wired data communication link, the in-the-ear housing is connected to the behind-the-ear housing via a connection member. The connection member extends the length between the in-the-ear housing and behind-the-ear housing. The connection member thereby provides a mechanical connection extending between the in-the-ear housing and the behind-the-ear housing. The connection member comprises a plurality of electrical conductors, here illustrated as six wires. Here, two wires connect to the output transducer, and the remaining four wires connect to other component or components. [0170] and Figures 8a-8c teaches the coupling element 6 is either a hollow tube including one or more electrically conductive elements or a hollow tube including an inner core and outer core, where the outer core encircles the inner core. The inner core may comprise air configured to guide the acoustic output and the outer core may comprise the electrically conducting element(s) 18, i.e. the external antenna part 14. FIG. 8a illustrates that the electrically conductive elements 18 are terminated within the second portion 4 and connected to an output transducer 10. FIG. 8b illustrates that the electrically conductive elements 18 are terminated within the coupling element 6. The first portion comprises the output transducer. FIG. 8c illustrates multiple electrically conductive elements (18A-18C) within the coupling element 6, wherein each of the conductive elements (18A-18C) are connected to a sensor 10A-10C within the second portion. Troelsen does not explicitly teach: wherein the transmit time slots associated with the wired data communication link, and the receipt time slots associated with the radio-frequency data communication interface are non-overlapping in time. However, Pope in related field (wireless communication devices) teaches the control data is received using a standard Bluetooth low energy protocol which involves idle time periods between connection events. Following each connection event, an enhanced link layer clocks a remaining duration of the current idle time period. The enhanced link layer also receives requests for real time audio streaming transmissions using a proprietary protocol, which requests including time slot information for the proprietary audio bursts. The enhanced link layer determines, based on the time slot information, whether each requested burst can be completed during the remaining duration of the current idle time period. If the requested burst cannot be completed during the remaining duration of the current idle time period, the enhanced link layer maintains communication between the control data stack and the physical layer of the Bluetooth low energy radio. If the requested burst can be completed during the remaining duration of the current idle time period, the link layer provides communication between the proprietary audio stack and the physical layer of the Bluetooth low energy radio. [0013]. Also, as shown on Figure 4, and [0031], the audio packets 78a were rejected because the request was sent during a BLE event 82, and audio packet 78b was rejected because the request envelope indicated that the duration of audio packet 78b was greater than the remaining RADIO_IDLE duration until the next anchor point 80. See Figure 4, BLE link layer, Tx/RX. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to by providing non-overlapping time slots for the respective interfaces as shown by Pope to improve the wireless communication of the hearing aids with several devices.

2.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Troelsen et al. (US 20180317030) in view of Pope (US 20160249356) and in view of Bosch (US20040116151). 

As to Claim 3, Troelsen in view of Pope teaches the limitations of Claim 1, but does not explicitly teach wherein the first portion comprises a processor, and wherein the processor of the first portion is configured to define the transmit time slots for transmission of the sensor data by polling a data interface in the second portion via the wired data communication link. However, Bosch in related field ( data communication in hearing aid devices) teaches system busses for low-power applications, and more particularly to a low-power, low-voltage system bus which can carry a number of signals over a fewer number of wires in a hearing instrument [0001] and [0087], Figure 9 teaches microprocessor 4 to poll the peripheral devices that can signal the microprocessor 4 when they need interrupt handling. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to configure the first processor to define the transmit time slots for transmission of the sensor data by polling a data interface in the second portion via the wired data communication link to prevent glitches and collisions on the bus. 
As to Claim 9, Troelsen in view of Pope teaches the limitations of Claim 1, but does not explicitly teach wherein the wired data communication link is compliant with an industry standard. However, Bosch in related field (data communication in hearing aid devices) teaches system busses for low-power applications and on [0137] teaches data transmitting protocols include Examples of bus protocols include the protocol according to the present invention, USB, IEEE Firewire, S/PDIF, AES/EBU, and I2S. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use well-known protocols that have capability to carry more than one type of formatted digital audio data along with bulk and control data, [0136].
4. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Troelsen et al. (US 20180317030) in view of Pope (US 20160249356) and in view of Aceti (US 7403629 B1). 

As to Claim 10, Troelsen in view of Pope teaches the limitations of Claim 1, and  wherein the second portion comprises: a stiff hollow shell accommodating therein a miniature loudspeaker and the sensor ( Troelsen teaches on [0028] and [0029] [0028] The second portion and/or the external part may include multiple sensors for acoustic signals, such as transducers, (i.e. microphone or speaker), and/or multiple sensors for monitoring the health of the user of the hearing device, where the multiple sensors may be an accelerometer, an electrode, a light emitting diode, or a photodetector. The second portion may comprise an acoustical vibrator or vibrator for bone conduction. [0029] The second portion and/or the external part may include a memory and a processor for controlling the sensors and/or processing signals to be detected or transmitted by the sensors; and a compressible elastomeric ear plug or dome-structure releasably coupled to the stiff hollow shell, the ear plug or the dome-structure shaped and sized for placement within the ear canal, (Pope on Figure 1 shows an earplug with opening 22 having a dome structure). Troelsen in view of Pope does not explicitly teach the earplug made up of a compressible elastomeric ear plug or dome-structure releasably coupled to the stiff hollow shell. However, earplugs made up of compressible elastomeric and hollow shell are well known in the art. Aceti in related field (hearing aid) teaches a modular hearing aid having a base unit and a detachable earmold. A battery, an earmold tip and a receiver can be integrated with the earmold. The earmold can also include a removably attached module. The module can have a shell, electronics, a receiver or a microphone. A hearing aid also includes a flexible hearing aid tip having a vibration isolator portion and a mushroom shaped tip portion. See at least abstract, Figure 1 and the earmold tip 18 made form ultra soft complaint material. See at least col. 6 lines 54-58 and further teaches the base unit 36 can be a rigid or semi-rigid structure to which the earmold is attached. See at least col. 6 lines 43-48. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the earplug such as it is detachably coupled to the shell to have a replaceable earmold suitable for hearing aid user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651